Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Dipl (DE4110643A1) nor Bourgeois (US3604545A) disclose every single limitation as set forth, nor does the combination of Dipl and Bourgeois teach single limitation of the claim. Specifically, the prior art fails to disclose “a frame to hold and support the crushing roller and the motor, wherein the crushing roller and the motor are supported by at least one damping device, the at least one damping device at least partially circumferentially surrounds the motor, the at least one damping device is mounted in or on the frame, the damping device is configured for movement of the crushing roller in one or more of an axial direction and in a radial direction of the axis of rotation” in combination with the other limitations of the claim. 
Claims 3-16 are allowed because they depend from claim 1.

Regarding claim 17, neither Dipl (DE4110643A1) nor Bourgeois (US3604545A) disclose every single limitation as set forth, nor does the combination of Dipl and Bourgeois teach single limitation of the claim. Specifically, the prior art fails to disclose “at least one motor adapted to support and drive the crushing roller; a frame to hold and support the crushing roller and the at least one motor; and a damping device to isolate and decouple the at least one crushing roller and the at least one motor from the frame, 
Claims 18-20 are allowed because they depend from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753